Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to claims filed on July 27, 2022. Claims 2, 8 and 14 have been canceled. Claims 1, 3-7, 9-13 and 15-18 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9-13 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Melnyk et al "Melnyk", US-PGPub. No. 20120290917 in view of Green et al "Green", U.S. Patent No. 7975019.
As per claims 1, 7 and 13, Melnyk teaches a method, a non-transitory computer readable medium and web content server (Fig. 3, Paragraph(s) [0024]), comprising: 
a processor (Paragraph(s) [0204]); 
a memory (Paragraph(s) [0204]) coupled to the processor and comprising programmed instructions stored thereon, wherein the is configured to execute the stored programmed instructions to:
obtain responsive to a request for a webpage received from a client device, a server executable webpage comprising a plurality of Hypertext Markup Language (HTML) and logical instructions (Paragraph(s) [0024], [0046], [0050]); 
parse the obtained server executable webpage to generate a document object model (DOM) (Paragraph(s) [0035-0036], [0049]); 
traverse the generated DOM to identify one or more instructions in the plurality of HTML and logical instructions having a type comprising a condition tag, an iteration tag, a variable print instruction, or a variable set instruction (Paragraph(s) [0038], [0049], [0052], [0060]); 
transform the obtained server executable webpage to a client executable webpage (Paragraph(s) [0049], [0050], [0090], [0192]), wherein the client executable webpage is in an executable form for execution by the client device without further processing and the equivalent JavaScript code is different for each of the identified one or more instructions based on the type of each of the identified one or more instructions  (Paragraph(s) [0029], [0049], [0055]); and 
send the client executable webpage to the client device in response to the request for the webpage (Paragraph(s) [0028], [0044], [0049]).  
Melnyk fails to expressly teach obtaining a server webpage template and replacing each of the identified one or more instructions in the server executable template with an equivalent JavaScript code. 
However, Green discloses obtaining a server webpage template (co. 15 lines 22-35; web pages are generated by the web server 30A via a template processor 98 that processes web page templates. The web server 30A generates these web pages using content retrieved from one or more services 92, which may but need not be implemented as web services) and replacing each of the identified one or more instructions in the server executable template with an equivalent JavaScript code (co. 10 lines 1-10; for example, step (2) may be performed by placing quotes around strings of HTML content and assigning these strings to JavaScript variables, and by using substitution to replace certain HTML elements with elements that are legal in JavaScript).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date to modify the teaching of Melnyk to include the feature of replacing each of the identified one or more instructions in the server executable template with an equivalent JavaScript code at taught by Green (col. 10 lines 1-10) to enable significantly faster and more reliable service to client devices while optimizing performance.
As per claims 3, 9 and 15, Melnyk teaches generating, by the web content server, the equivalent JavaScript code configured to express a condition and inject an inner content of the condition inside a branch of the condition, when the type is the condition tag (Paragraph(s) [0052]).  
As per claims 4, 10 and 16, Melnyk teaches generating, by the web content server, the equivalent JavaScript code configured to invoke a specifically crafted utility function to pass the iteration tag as a parameter, when the type is the iteration tag (Paragraph(s) [0056]).  
As per claims 5, 11 and 17, Melnyk teaches transforming, by the web content server, the variable print instruction into a JavaScript print instruction, when the type is the variable print instruction (Paragraph(s) [0060]).  
As per claims 6, 12 and 18, Melnyk teaches transforming, by the web content server, the variable set instruction into a JavaScript variable set instruction, when the type is the variable set instruction (Paragraph(s) [0050], [0060]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454